UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1225



THOMAS M. BECKNER,

                                              Plaintiff - Appellant,


           versus

AMERICAN   BENEFIT   CORPORATION;    EMPLOYER-
TEAMSTERS LOCAL NOS. 175 AND 505 PENSION TRUST
FUND; ROBERT T. BIGGS; FRANK T. LITTON, JR.;
JIM WAUGH; RICHARD K. HALL; RALPH WINTER;
CLIFF BRACKMAN; DENNIS MORGAN, Trustees,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cv-00184)


Argued:   December 6, 2007                 Decided:   April 10, 2008


Before MOTZ and GREGORY, Circuit Judges, and Henry F. FLOYD, United
States District Judge for the District of South Carolina, sitting
by designation.


Affirmed by unpublished per curiam opinion.


William D. Ryan, Wheeling, West Virginia, for Appellant. Michael
John Del Giudice, CICCARELLO, DEL GIUDICE & LAFON, Charleston, West
Virginia; Michael A. Katz, WILLMAN & ARNOLD, Pittsburgh,
Pennsylvania, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Appellant     Thomas      M.   Beckner   sought    retirement   benefits

pursuant to a Plan titled the Kroger 30-And-Out Benefit of $2,500,

although he had never been a Kroger employee.            In the alternative,

Beckner requested the 30-And-Out Benefit of $2,000.             The fiduciary

denied both claims.

     Beckner subsequently filed suit in the district court under

the Employee Retirement Income Security Act of 1974 (ERISA), 29

U.S.C. § 1001 et seq., against American Benefit Corporation (ABC),

Employer-Teamsters Local Nos. 175 and 505 Pension Trust Fund

(Fund), and Robert T. Biggs, Frank T. Litton, Jr., Jim Waugh,

Richard K. Hall, Ralph Winter, Cliff Brackman, and Dennis Morgan

(Trustees) contending improper denial of the Plan’s Kroger 30-And-

Out Benefit of $2500 per month.         Alternatively, Beckner sought the

Plan’s 30-And-Out Monthly Benefit of $2000 per month.

     The parties filed cross motions for summary judgment.                 In

addition, Beckner filed two motions for discovery.              The district

court denied both of Beckner’s motions for discovery and entered

judgment    for   ABC,   the   Fund,   and    the   Trustees.    This   appeal

followed.



                                       I.

     The relevant facts, as set forth in the district court's

opinion, are as follows:

                                        3
     The Fund was created in 1958 by certain local unions
and various employers when they entered into agreements
to provide pension benefits to participants. The Plan
was restated, reconstituted, and re-adopted effective May
1998. [Beckner] has participated in the Fund since 1974
. . . . Although [Beckner] concedes that he has never
worked as a Kroger employee, he asserts that the Plan
does not provide that the Kroger 30-And-Out Benefit is
only for Kroger employees and he otherwise meets all the
qualifications to obtain the benefit.
     By letter dated September 14, 2004, ABC denied
[Beckner’s] request for the Kroger 30-And-Out Benefit of
$2,500 because [Beckner] was not a Kroger employee. ABC
also denied [Beckner’s] request for the 30-And-Out
Benefit of $2,000 because [Beckner] did not meet the
Plan’s $33.34 multiplier rate as of December 31, 1987.
[Beckner] appealed these decisions to the Fund’s Appeal
Committee, which was comprised of two trustees and two
“Fund Consultants” from ABC. At their meeting held on
November 3, 2004, the Appeals Committee recommended that
[Beckner’s] appeal be approved. On November 18, 2004,
the Trustees met and denied [Beckner’s] appeal.       The
minutes from that meeting provide, in relevant part:

     Excerpts from the Special Trustees’ meeting
     held March 31, 1997 and the regular Trustees’
     meeting of September 10, 1998 were reviewed.
     It was noted the Minutes of September 10, 1998
     reflected the increase from $2,000 to $2,500
     per month applied only to employees of Kroger
     and that historically the Kroger 30-and-Out
     Benefit had only been applicable to Kroger
     employees.    The Plan provisions requiring a
     minimum multiplier of $33.34 on December 31,
     1987 or contributions at the rate required
     under the National Master Freight, United
     Parcel Service or National Tank Haul Agreement
     to qualify for the $2,000 per month 30-and-Out
     Benefit were discussed. MOTION was then made,
     seconded and passed to deny Mr. Beckner’s
     application for a Kroger 30-and-Out Benefit on
     the basis he had never been an employee of the
     Kroger Company and to deny Mr. Beckner’s
     application for the $2,000 per month 30-and-
     Out   Benefit   on   the  basis  the   minimum
     multiplier and contribution requirements had
     not been satisfied.

                           4
     Minutes of Trustees’ Meeting (Nov. 18, 2004). [Beckner]
     was permitted to appeal this decision and argue that he
     detrimentally relied upon a printing error contained in
     the 2001 Summary Plan Description (SPD).

          On May 4, 2005, the Appeals Committee met and
     discussed [Beckner’s] appeal. [Beckner] appeared at the
     hearing and told the Appeals Committee that he and his
     wife believed he qualified for the Kroger 30-and-Out
     Benefit of $2,500 under the 2001 SPD.        The Appeals
     Committee deferred the action to the Trustees. On May
     19, 2005, the Trustees met and discussed [Beckner’s]
     case. After discussing the language of the Plan and the
     SPD, the Trustees denied [Beckner’s] appeal “on the basis
     the Kroger 30 and Out benefit is available only to
     employees of Kroger Company and that . . . Beckner did
     not provide a preponderance of evidence to prove that he
     had detrimentally relied on the language of the Summary
     Plan Description.” Minutes of Trustees’ Meeting (May 19,
     2005).   On appeal to [the district court], [Beckner]
     asserts that nowhere in the Plan does it provide that the
     “Kroger 30-And-Out Benefit” of $2,500 per month is only
     available to Kroger employees.

(J.A. 613-15.)



                                 II.

     On appeal, Beckner argues that the district court erred in

applying the abuse of discretion standard of review to the Fund and

the Trustees’ denial of his claim.     The Court examines this issue

of law de novo.   Colucci v. Agfa Corp. Severance Pay Plan, 431 F.3d

170, 176 (4th Cir. 2005).

     Where “the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to

construe the terms of the plan[,]” the court’s consideration is

limited to whether the Trustees abused their discretion in denying

                                  5
benefits.    Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989).     Therefore, we must determine if such authority can be

found here.    In our review of the record before us, we have located

the following:

     First, Article VIII, Section 8.01 of the Plan, provides that

“Any payment of benefits under the Plan shall be contingent upon

the approval by the Trustees of the application for benefits which

a Participant or a Beneficiary must complete and file with the

Trustees.”    (J.A. 496.)

     Second, Article X, Section 10.01 of the Plan states that “This

Plan shall be administered by the Trustees in accordance with and

pursuant to the Trust Agreement.”      (J.A. 502.)

     Third, in Section 2.04 of Article II of the Trust Agreement,

we read that

     The Trustees shall formulate a written plan for the
     payment of such retirement pension benefits . . . as they
     deem feasible. . . . Said Trustees shall draft
     procedures, regulations, and conditions for the operation
     of the Plan, including . . . conditions of eligibility
     for covered Employees and Participants, procedure of
     claiming benefits, schedules of types and amounts of
     benefits to be paid and procedure for the distribution of
     such benefits.

(J.A. 548.)

     Fourth, we find in Section 2.05, Article II of the Trust

Agreement that “The Pension Plan may be amended by the Trustees



                                   6
from time to time as they in their discretion may determine.”

(J.A. 548.)

       Fifth, Section 3.01 of Article III of the Trust Agreement

provides, in relevant part, that “The administration of the Trust

Fund shall be vested in six Trustees, sometimes referred to as the

Board of Trustees, three of whom shall be Employer Trustees, and

three of whom shall be Union Trustees.”     (J. A. 549.).

       Sixth, Article VII, Section 7.02 of the Trust Agreement states

that

       All questions or controversies, of whatever character,
       arising in any manner or between any parties or persons
       in connection with the Trust Fund or the operation
       thereof, whether as to any claim for any benefits
       preferred by any Employee, or any other person, or
       whether as to the construction of the language or meaning
       of the rules and regulations adopted by the Trustees or
       this instrument, or as to any writing, decision,
       instrument or accounts in connection with the operation
       of the Trust Fund or otherwise, shall be submitted to the
       Board of Trustees for decision, and the decision of the
       board . . . shall be binding upon all persons dealing
       with the Trust Fund or claiming any benefits thereunder.


(J.A. 558.)

       Seventh, Amendment No. 2, Amending Article VII, Section 5.01

of the Trust Agreement to add subsection n., provides that “To

construe and interpret this Agreement and the Plan established

hereunder, and any such construction or interpretation adopted by

the Trustees in good faith shall be binding upon the Union,

Employers, Employees and Participants.”     (J.A. 564.)

                                  7
     Having carefully reviewed these documents, we are of the firm

opinion that Plan grants the Trustees “discretionary authority to

determine eligibility for benefits or to construe the terms of the

plan.” Firestone Tire, 489 U.S. at 115. Accordingly, the district

court’s decision to apply the abuse of discretion standard was not

error.




                               III.

     Beckner next contends that the trial court erred in granting

summary judgment to the Fund and the Trustees as to his eligibility

for the Kroger 30-And-Out Benefit.    We review de novo the trial

court’s granting of a motion for summary judgment.   Bryant v. Bell

Atlantic Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002).

     According to the Trustees, to be entitled to the Kroger 30-

And-Out Benefit, one first must have been employed by Kroger.    The

minutes of a September 10, 1998, Trustees’ meeting support that

this historically has been the Trustees’ interpretation.         The

minutes provide, in relevant part, that

     Actuary Carlton reviewed exhibits, copies of which are
     attached to and become a part of these Minutes, which
     showed the cost of providing to Kroger participants a
     $2,500 minimum monthly benefit after thirty (30) years of
     contributory service on or after January 1, 2004.

     Actuary Carlton showed currently there are eight (8)
     Kroger participants under the Fund and four (4) would be
     affected by the benefit change.     He showed the total

                                8
        Actuarial liability increase would be affected by the
        benefit change. He showed the total Actuarial liability
        increase would be $154,875 and the annual normal cost
        would increase $1,970.     Actuary Carlton showed the
        additional yearly cost to the Fund, which included the
        amortization payment and normal cost would be $14,708.

        Trustee Hall made a motion to approve a minimum benefit
        of $2,500 a month after thirty (30) years of contributory
        service beginning on or after January 1, 2004, for Kroger
        participants, provided the participant has worked eight
        (8) of the last ten (10) years at the Kroger rate and
        contingent upon ratification of contracts increasing
        their contribution levels. The MOTION was seconded and
        passed.

(J.A. 143) (last emphasis in original; all others added).

        A memorandum to the “Fund Participants Covered Under the

Kroger Plan of Benefits” also supports the Trustee’s position. The

memorandum provides, in relevant part, that “since Kroger did not

become part of this Plan until April 1, 1974, you will not be able

to retire under this Benefit until on or after April 1, 2004.”

(J.A. 284.)     Simply stated, the date on which Kroger became a part

of the Plan is immaterial if, as Beckner maintains, the Kroger 30-

And-Out Benefit is open to anyone with the required contribution

rate.       Because   the   memorandum   states   that   the   benefit   is

unavailable to the participants until thirty years after Kroger

joined the Plan, however, it is only reasonable to interpret the

letter as having been written with the understanding that the

Kroger 30-And-Out Benefit was for Kroger employees only.




                                     9
       Moreover, although the Appeals Committee initially recommended

that   Beckner    be   granted   the    Kroger   30-And-Out   Benefit,   the

Trustees, at their November 18, 2004, meeting, decided otherwise.

(J.A. 204, 208.)        “It was noted the Minutes of September 10,

1998[,] reflected the increase from $2,000 to $2,500 per month

applied only to employees of Kroger and that historically the

Kroger 30-And-Out Benefit had only been applicable to Kroger

employees.”      (J.A. 208.)

       In sum, because we find the Trustees’ interpretation that

Beckner must have been employed by Kroger to reap the Kroger 30-

And-Out Benefit to be reasonable, we must affirm the district court

on this issue.




                                       IV.

       Beckner also maintains that the district court erred in

granting summary judgment to the Plan on the issue as to whether

Beckner is entitled to receive the 30-And-Out Benefit.

       The Plan provides, in relevant part that

       To be eligible for a 30-And-Out Monthly Benefit of
       $2,000, a Participant must retire from Covered Employment
       at any age, and:
       (i) have been an active Participant on or after January
       1, 1994, and
       (ii) retire at any age after having thirty (30) Years of
       Future Credited Service (Contributory Service), and



                                       10
     (iii) have had contributions made to the Fund on his/her
     behalf at the United Parcel Service, National Master
     Freight, National Tank, Kroger or a Contribution Rate
     that had a $33.34 multiplier at December 31, 1987, and
     (iv) have had contributions at the rate of $368.33 or
     greater per month made to the Fund on his/her behalf for
     six (6) out of the last eight (8) years of his/her
     participation in the Fund prior to retirement.

(J.A. 458.)

     The evidence before us establishes that as of December 31,

1987, Beckner’s multiplier was $25.15 per month.                  This rate fails

to satisfy the minimum multiplier of $33.34, as provided above.

     Nevertheless, Beckner maintains that because he meets the

Kroger rate requirement, he is entitled to receive the 30-And-Out

Benefit. The Trustees, however, argue that the Kroger contribution

rate applies only to Kroger employees. Therefore, according to the

Trustees, because Beckner was not a Kroger employee and did not

fulfil   the   minimum       multiplier    of    $33.34,   he    is    barred     from

receiving the 30-And-Out Benefit.

     Finding this interpretation of the Plan to be reasonable, we

agree with the district court’s decision to enter judgment for the

Fund and the Trustees on this issue.




                                          V.

     Beckner     next    claims    that        the   district    court   committed

reversible     error    in   granting     summary     judgment    to   ABC   on    the


                                          11
question of whether ABC is a fiduciary under the terms of the Plan.

We review this question of law de novo.     Bryant, 288 F.3d at 132.

     Section 1002(21)(A) of Title 29 of the United States Code

defines a fiduciary under an ERISA plan “as a person who exercises

any discretionary authority or control over the management of the

benefit plan or the management or disposition of its assets, a paid

investment advisor, or a person with any discretionary authority or

responsibility in administering a benefit plan covered by the Act.”

29 U.S.C. § 1002(21)(A).

     From our review of the record, we have found no evidence to

support the suggestion that ABC had a fiduciary role in Beckner’s

case.   The final decision to deny the benefits that Beckner sought

rested with the Trustees alone.       As such, we are unable to find

that the district court erred in granting ABC’s motion for summary

judgment.




                                VI.

     Finally, Beckner complains that the district court erred in

denying his requests for discovery in this matter.        The Court

affords substantial discretion to a district court in managing

discovery and reviews discovery rulings only for an abuse of that

discretion.    Lone Star Steakhouse & Saloon, Inc. v. Alpha of

Virginia, Inc., 43 F.3d 922, 929 (4th Cir. 1995).



                                 12
     According to Beckner, the district court should have allowed

him the opportunity to cross examine those involved in the denial

of his claims.     He also argues that the record may be incomplete.

     Contrary    to    Beckner’s   contentions    otherwise,    this    is   a

straight-forward ERISA action. The fiduciary, in this instance the

Trustees, made a decision that the claimant disagreed with so the

claimant brought suit in the district court.           The district court

was presented with the record that the Trustees relied on to make

their decision.       Because of the terms of the Plan, which granted

the Trustees the “discretionary authority to determine eligibility

for benefits or to construe the terms of the plan,”              Firestone

Tire, 489 U.S. at 115, the district court reviewed the Trustees’

decision for an abuse of their discretion.               Finding that the

Trustees’ interpretation of the Plan was reasonable, the district

court ruled in favor of the Fund and the Trustees.

     We are unable to fathom how the allowance for additional

discovery,   and      thus   additional    evidence,   could   modify   that

determination.     Therefore, it is our judgment that the district

court did not err in denying Beckner’s motion for discovery.




                                    VII.

     In light of the foregoing discussion and rationale, the

judgment of the district court is

                                                                  AFFIRMED.

                                     13